DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant's amendment and response filed on 11/8/2021 has been received and entered in to the case. 
	Claims 1-22 has/have been canceled, claims 32-35 has/have been withdrawn from consideration as being drawn to non-elected subject matter, and claims 23-31 and 36-37 have been considered on the merits. All arguments have been fully considered. 

Non-compliant Amendment
	The status identifiers for claims 32-35 in the instant amendment are improper, and the amendment is non-compliant. Applicant is required to correct the status identifiers for the claims in the next response/amendment.
Terminal Disclaimer
The terminal disclaimer filed on 11/8/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US PAT. 10,472,608 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 101 (maintained)
35 U.S.C. 101 reads as follows:

Claims 23-31 and 36-37 stand rejected under 35 U.S.C. 101 because the claimed invention is directed to a composition comprising a product of nature, a judicial exception, without significantly more. The claim(s) recite(s) bone marrow mesenchymal stem cells pooled from at least two genetically distinct donors. The claimed composition contains the isolated bone marrow MSCs that are directed to a nature-based product. While the claims require a mixture of MSCs from genetically different donors, however, the MSCs from each donor are all naturally occurring cells, and there is no indication in the instant specification that the mixture of allogeneic MSCs would change the characteristics of bone marrow MSCs occurring in nature adding significantly more to the natural product. 
This judicial exception is not integrated into a practical application because the claims do not disclose any practical application of the judicial exception. The claim(s) does/do not include additional elements that are sufficient to amount significantly more than the judicial exception because the claims only require isolated MSCs in the composition. The process steps which do not provide any structural limitation other than the isolated MSCs does not amount significantly more to the judicial exception. 

Claim Rejections - 35 USC § 102 (maintained)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 23-31 and 36-37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Samuelsson et al. (2009, Cytotherapy; IDS ref.) as evidenced by Bernardo et al. (2007, Cancer Res.; IDS ref.).
Samuelsson et al. teach pooled human MSCs from several donors (two or three donors), generating higher and more stable suppression both in MLC and PHA-stimulated cultures (Fig. 3; p.134, 1st col., 1st full para.).
Claims 23-31 and 36-37 are product-by-process claims. M.P.E.P. § 2113 reads, “Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.” “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). 
In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979)
The use of 35 U.S.C. §§ 102 and 103 rejections for product-by-process claims has been approved by the courts. “[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
Therefore, the process steps of the claims do not determine the patentability of the product unless they provide structural limitations to the claimed product. In this case, the structure given by the process steps for the claimed MSC preparation are pooled bone marrow derived MSCs from at least two genetically distinct donors. Since the pooled MSCs of Samuelsson et al. are derived from bone marrow MSCs (p.129, 
Regarding claim 26, the limitation is directed to the process step, and the sample being bone marrow mononuclear cell samples does not provide any structure to the claimed product. Samuelsson et al. teach MSCs are derived from bone marrow MNC (p.130, 2nd col., 1st para.).
Regarding claim 28 directed to the step of storing, this limitation does not provide any structure to the claimed product, and thus, does not determine patentability of the claimed product. Samuelsson et al. teach that MSC may be stored for at least 6 months without a change in viability and pooled from two or three donors for greater and more reproducible immunosuppressive function (p.134, 2nd col., 1st par.). Samuelsson et al. also teach the storage of MSCs in +8°C for 30 min and mixing with freezing media and stored at -70°C (p.130, Cell freezing procedure).
Regarding claim 29 directed to the steps of determining and enriching hTERT negative and polygenic MSCs, the steps provide the structure of MSCs being hTERT negative. It is known in the art that MSCs are inherently negative for hTERT according to Bernardo et al. (see entire document), and thus, the MSCs of Samuelsson et al. are inherently hTERT-negative, and since they are pooled, they are pooled from multiple donors and thus, polygenic.
Regarding claim 30 directed to the surface marker expression (i.e. CD73, CD90, CD105, etc.), Samuelsson et al. teach that BM MNC are stored frozen, and thawed for culturing MNCs and adherent mesenchymal stem cells (MSCs) having >90% positive 
Regarding claim 37 directed to the step of culturing, the limitation is directed to the process step which does not provide any structure to the claimed product. Therefore, the limitation does not provide patentable weight in determining patentability of the claimed product. Samuelsson et al. teach a culturing step (p.130, Methods: MSC cultures).
Thus, the reference anticipates the claimed subject matter. 

Claim(s) 23-31 and 36-37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pal et al. (WO 2011/064733; IDS ref.) as evidenced by Bernardo et al. (supra)
The instant claims are interpreted as a MSC preparation comprising bone marrow-derived MSCs from multiple genetically distinct donors; wherein the MSCs are hTERT negative; positive for the listed markers or negative for the listed markers in claim 30; wherein the MSCs are human.
Pal et al. teach a pooled population of MSCs from 2, 3, 4, 5 or more donors (p.10, WCB preparation).
As discussed above, the product-by-process limitations of the instant claims are considered only for the structure provided by the process steps (i.e. steps of claim 23 and the limitations directed to the steps). Nevertheless, Pal et al. teach bone marrow MNC (p. 9), culturing and storing (p.21, Example 5), etc. 

Regarding claim 29, the process steps are not considered to provide structural limitation other than the MSCs are hTERT negative. While Pal et al. do not teach the limitation, however, it is known in the art that MSCs are inherently negative for hTERT according to Bernardo et al. (see entire document), and thus, the MSCs of Pal et al. are inherently hTERT-negative, and since they are pooled, they are pooled from multiple donors and thus, polygenic.
Thus, the reference anticipates the claimed subject matter. 

Response to Arguments
As indicated above, per filing of TD, the double patenting rejection has been withdrawn.
Applicant's arguments with regard to the 101 and 102 rejections have been fully considered but they are not persuasive.
The 101 rejection
	Applicant stated that the MSC preparation manufactured in accordance with the methodology of the invention is characterized by a stable proliferative capability and an increased immunosuppressive potential when compared to individual donor MSC preparations or a pool of individual MSCs generated from multiple donors. 
	While the specification states as applicant argued, however, there is no indication that MSCs in the preparation are significantly different from the MSCs naturally Because there is no counterpart mixture in nature, the closest counterparts to the claimed mixture are the individual components of the mixture, i.e., each naturally occurring species by itself. See, e.g., Funk Bros., 333 U.S. at 130, 76 USPQ at 281 (comparing claimed mixture of bacterial species to each species as it occurs in nature); Ambry Genetics, 774 F.3d at 760, 113 USPQ2d at 1244 (although claimed as a pair, individual primer molecules were compared to corresponding segments of naturally occurring gene sequence); In re 
	In this case, the closest counterpart of the mixture as claimed would be individual MSCs. According to Figure 6 of the instant application, there is analysis for allosuppressive potential of MSCs from each individual (donors 1-8), the MSC-pool and MSC-140 (claimed product). When the allosuppressive potential is compared, MSCs from the donor 2 or 3 appear higher than MSC-140 whereas MSCs from the donor 1 or 8 are much lower than MSC-140. Based on these comparison, the mixture (i.e. MSC-140) is not necessarily improved for the allosuppressive potential. Regardless there is no indication that each distinct MSCs in the mixture have been markedly changed in their characteristics. It appears that the resulting allosuppressive potential of the mixed MSC population would be dependent on the allosuppressive potential of each different population of MSCs. For example, if Donor 2 and Donor 3 are mixed and MSCs are prepared based on the claimed method steps, the allosuppressive potential of MSC preparation of the invention would not necessarily be expected improved significantly than MSC-Pool (pre-isolation). Thus, it is the Examiner’s position, the MSCs prepared by pooling bone marrow of distinct donors and subsequent isolation of the cells would not change the characteristics of the MSCs when the individual MSCs are compared for their functionality.

	The 102 rejections

Still further, applicant’s argument is in the same line that MSCs from one donor would not anticipate from MSCs from a genetically distinct donor because their potency is different even if they have the same function. It is viewed that MSCs from distinct donors having diversity in their functional efficacy would not necessarily considered structurally different each other. If there is difference between them, then the heterogeneous nature of the population: one contains more MSCs with higher potency than the other. If MSCs of Donor 1 anticipates MSCs of Donor 2, then MSC-Pool (i.e. MSCs of Samuelson et al. or Pal et al.) would necessarily anticipate the MSCs of the claimed invention. 
Based on the above discussion, it is the Examiner’s position that the MSC preparation of Samuelson et al. or Pal et al. would be structurally same as the claimed MSC preparation under the broadest reasonable interpretation of the claimed invention.

Conclusion
No claim is allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041.  The examiner can normally be reached on 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/TAEYOON KIM/Primary Examiner, Art Unit 1632